DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on March 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1-2, 4-9, 11-12 and 14-23.
Examiner considers applicant’s amendments and arguments in pages 7-9 regarding independent claims 1, 11 and 19 are persuasive. Examiner believes specifically invention to delete a cloud object corresponding to the stub file in response to determining that the time of the client operation occurred earlier than a snapshot time associated with the particular snapshot in the set. Examiner believes the limitation of “ traversing a database of a local storage system to identify a record associated with a stub file, wherein the record is indicative of a time of a client operation, involving the stub file, on a file system of the local storage system; 
identifying a particular snapshot in a set of available snapshots of the file system of the 10local storage system, wherein the particular snapshot comprises the oldest snapshot in the set; and 
providing an indication to a cloud storage platform to delete a cloud object corresponding to the stub file in response to determining that the time of the client operation occurred earlier than a snapshot time associated with the particular snapshot in the set, wherein the cloud object comprises a file from the file system that was previously sent from the local storage system to the 15cloud storage platform; 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 11 and 19 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, traversing a database of a local storage system to identify a record associated with a stub file, wherein the record is indicative of a time of a client operation, involving the stub file, on a file system of the local storage system; 
identifying a particular snapshot in a set of available snapshots of the file system of the 10local storage system, wherein the particular snapshot comprises the oldest snapshot in the set; and 
providing an indication to a cloud storage platform to delete a cloud object corresponding to the stub file in response to determining that the time of the client operation occurred earlier than a snapshot time associated with the particular snapshot in the set, wherein the cloud object comprises a file from the file system that was previously sent from the local storage system to the 15cloud storage platform; 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159